Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 1 of 13 PageID #:19873




                       EXHIBIT A
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 2 of 13 PageID #:19874
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 3 of 13 PageID #:19875
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 4 of 13 PageID #:19876
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 5 of 13 PageID #:19877




                        EXHIBIT 1
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 6 of 13 PageID #:19878
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 7 of 13 PageID #:19879
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 8 of 13 PageID #:19880
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 9 of 13 PageID #:19881




                        EXHIBIT 2
  Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 10 of 13 PageID #:19882




       3/22/2017 (revised)

       Prepared For:                        Property Address:                     Property Type:

       Name: Michael Abraham                 7237-43 S Bennett                      Residential – Multi-Unit
       Company: Paper Street                 Chicago, IL



                                            Scope of Work (SOW):

                                        Description                                             Cost
                                    Roofing/Tuckpoint
Per violation 4, 12, 13, 14, 15 – Tuckpoint building.                                         $30,200
Tear off existing flat roof on building and replace with new                                  $65,600
                                      Stair Systems
Per violation 6 – Install (16) handrails                                                       $3,800
Replace stair case (6-step run) leading to 1st floor apartments in 7241.
Replace staircase (6-step run) leading to 2nd floor apartments in 7237 and 7239               $9,800
Per violation 7 – Reinforce approx. (21) stair treads throughout all entrances/stairway
Per violation 5 – Repair walls in stairwell                                                    $1,800
                                     Rough Carpentry
Repair rotted framing in basement in south half of building                                    $2,800
                                         Plumbing
Replace (1) 100 gallon heating unit and (1) 100 gallon storage tank                           $15,225
Rod waste lines                                                                                $600
                                           Misc.
Replace carpet in stairways at 7237-7243                                                      $12,000
Brake up and re-pour damaged concrete stairs                                                   $8,300

Demolish (2) basement /garden units                                                            $8,000


 Plans Permits Admin Expediting and Overhead                                                  $7000



                                                                                          Total: $165,125

       Scope includes labor and material, and is guaranteed to be as specified. All above work will be
       performed in a professional and workman like manner.

                                     Michael Abraham
       RESPECTFULLY SUBMITTED BY: ________________________               DATE 3/22/2017

             OWNERS SIGNATURE: __________________________________ DATE___________
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 11 of 13 PageID #:19883




                         EXHIBIT 3
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 12 of 13 PageID #:19884
Case: 1:18-cv-05587 Document #: 918-1 Filed: 12/29/20 Page 13 of 13 PageID #:19885
